DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-8 and 15-20 have been canceled.
Claims 9-14 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-14, in the reply filed on 11/23/2021 is acknowledged.
Claims 9-14 are being examined in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenfeldt et al (WO 2012/027787 A1; 3/8/2012).
The instant claims recite a method of preserving a donor heart for transplantation after cardiac death by microperfusion of the organ vasculature at 2 to 6 degrees C comprising; arresting the donor heart using a first cardioplegic aqueous solution comprising St. Thomas’s Hospital No. 2 solution containing: (a) 14 mM sodium-L-aspartate, (b) 5 mg/L adenosine, (c) 100 units/L regular insulin, (d) 5 mg/L cyclosporine; and harvesting the heart; and flushing the harvested heart with a second cardioplegic aqueous solution comprising St. Thomas’s Hospital No. 2 solution containing: (a) 14 mM sodium-L-aspartate, (b) 10 mM sodium bicarbonate, (c) 7.6 mg/L – cariporide or equivalent sodium-hydrogen ion exchange inhibitor, and preparing a sterile aqueous solution for microperfusion containing; (a) between 10 and 20 mM potassium chloride; (b) between 5 and 10 mM magnesium; (c) between 0.2 and 1.0 mM calcium; (d) between 10 and 40 mM Tris(hydroxymethyl)aminomethane hydrochloride (Tris or THAM), 4-(2-hydroxyethyl)-l-piperazineethanesulfonic acid (HEPES), 3- (Nmorpholino)propanesulfonic acid (MOPS), 2-(N-morpholino)ethanesulfonic acid (MES),N,N-bis-(2-hydroxyethyl)-2-aminoethansulfonic acid (BES), or Ntris(hydroxymethyl)methyl-2- aminoethanesulfonic acid (TES); (e) between 10 and 30 mM sodium bicarbonate, for enhancing the out-flow of CO2 from cells; (f) between 1 and 40 mM aspartate; (g) between 1 and 30 mM glucose; (h) between 1 and 20 mM adenosine, cAMP or cGMP; (i) between 30 and 100 mM lactobionate; (k) a diluent, and injecting into the sterile aqueous solution, a mixture containing; (a) between 1 and 20 units/L insulin; (b) between 1 and 10 mM fructose diphosphate or a salt thereof; (c) between 1 and 10 mM reduced glutathione; and microperfusing the heart with the injected sterile aqueous solution while maintaining the donor heart and the injected sterile aqueous solution at a temperature 
Rosenfeldt teaches a method of preserving a donor organ for transplantation, comprising perfusing at 5 to 10ºC the donor organ with a perfusion composition comprising: a source of 60 to 100 mM Na+; a source of 10 to 20 mM K+; a source of 5 to 10 mM Mg2+; a source of 0.25 to 0.75 mM Ca2+; 10 to 40 mM Tris, HEPES, MOPS, MEP, BES or TES; a source of 10 to 30 mM HCO3; 1 to 30 mM glucose; 1 to 20 U/L insulin; 1 to 10 mM fructose diphosphate or a salt thereof; 1 to 40 mM aspartate; 1 to 10 mM adenosine, cAMP or cGMP; 1 to 10 mM reduced glutathione; 30 to 100 mM lactobionate; and 50 to 100% saturation 02, wherein the perfusion composition has pH of 7.2 to 7.4 (p.4 line 18-34). The perfusion composition and method is particularly suited to DCD (donation after cardiac death) donor organ transplantation and particularly heart transplantation (p.5 line 26-28). The perfusion composition may be used to perfuse organs at 2, 3, 4, 5, or 6ºC (p.7 line 34). The method comprises two-part AMPI cardioplegia, both parts are based on St. Thomas’ Hospital No. 2 cardioplegia with additives and modifications (p.17 line 11-12, p.41 line 21) comprising a cardioplegic solution comprises 14 mM aspartate provided as a Na+ salt (p.17 line 19 & 23), 5 mg/L adenosine (p.18 line 14), 100 U/L insulin (p.18 line 17), 5 mg/L cyclosporine (p.18 line 24), 7 or 8 mg/L cariporide (p.18 line 30), the preferred pH of the cardioplegic solution is 7.2 (p.18 line 33). Cardioplegic solutions are used in donor heart procurement to rapidly induce cardiac arrest (p.12 line 4-7). Following cardioplegia arrest, the heart is placed in a bag (p.13 line 13-14). The first part of the two-part AMPI cardioplegia is based on St. Thomas’ Hospital No. 2 cardioplegia with additives comprising 14 mM Aspartate, 3 mg/L Adenosine, 100 U/L Insulin, 5 mg/L Cyclosporine, the solution is saturated with 20% carbon dioxide (p.31 line 9-16). The second part of the two-part + is potassium chloride (p.19 line 33-34), 5-10 mM magnesium (p.20 line 7-8), 1-30 mM glucose (p.20 line 36-37), 1-20 U insulin (p.21 line 8-9), 1-10 mM fructose-1,6-diphosphate provided as a sodium or potassium salt (p.21 line 16-19), 1-10 mM reduced glutathione (p.22 line 1-2), 10 mM bicarbonate (p.22 line 27-29), 30-100 mM lactobionate (p.23 line 6), the pH of the perfusion composition may be 7.2-7.4 (p.22 line 31-32). Table 5 demonstrates one embodiment of the perfusion composition. The perfusion composition may be perfused using gravity (p.24 line 6-7). The perfusion composition is microperfused at a rate of 4 or 5 mL/100g/min (p.24 line 10). The perfusion composition may be perfused through the donor organ at a pressure at the aortic root (p.24 line 13-14). Fructose-1,6-diphosphate and reduced glutathione may be formulated in one composition, with insulin added to either the FDP plus GSH composition or to the other components just before use of the perfusion composition. When two or more compositions, e.g. solutions, are to be combined to produce the perfusion composition, each may be buffered appropriately to produce the correctly buffered perfusion composition. Thus, the perfusion composition may be provided in two or more parts (p.25 line 11-17). The cardioplegic solutions may be provided in a concentrated form 

Rosenfeldt does not explicitly teach arresting the donor heart using the claimed first cardioplegic aqueous solution, flushing the harvested heart with the claimed second cardioplegic aqueous solution, and injecting the claimed mixture into the claimed sterile aqueous solution, as recited in claim 9. However, Rosenfeldt does teach a method of preserving a donor organ for transplantation using a two-part cardioplegia and hypothermic perfusion preservation, wherein the first part cardioplegia appears to be the same as the claimed first cardioplegic aqueous solution, the second part of cardioplegia appears to be the same as the claimed second cardioplegic aqueous solution, and the perfusion composition appears to be the same as the 

Rosenfeldt does not teach the method wherein the pH of the sterile aqueous solution for microperfusion is adjusted to between 7.2 and 7.4, at 22°C, and wherein the ionic strength of sodium in the solution is maintained between 110 and 120 mM, as recited in claim 11.
However, Rosenfeldt does teach the method wherein a person skilled in the art understands how to prepare the cardioplegic solutions, the perfusion composition or concentrates thereof. In one brief example, the components are added to de-ionized water to a volume of 800 mL. At this point, the pH is measured and adjusted using sodium hydroxide or hydrochloric acid to 7.3 +/- 0.15 at 22.5°C (p.25 line 34-37).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust pH of a sterile aqueous solution for microperfusion, since Rosenfeldt 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651